Citation Nr: 0414998	
Decision Date: 06/10/04    Archive Date: 06/23/04

DOCKET NO.  03-01 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected herniated nucleus pulposus of the lumbosacral 
spine, currently rated 40 percent disabling.

2.  Entitlement to a total rating for individual 
unemployability due to service-connected disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to June 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claims of 
entitlement to an increased evaluation in excess of 40 
percent for service-connected herniated nucleus pulposus 
(HNP) of the lumbosacral spine and a total rating for 
individual unemployability due to service-connected 
disability (TDIU).

As will be discussed below, the appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

In the current appeal, the veteran's service-connected HNP of 
the lumbosacral spine has been evaluated under the schedular 
criteria contained in 38 C.F.R. § 4.71a.  The Board notes 
that significant revisions to the schedule for rating spine 
disabilities were promulgated during the course of this claim 
on September 23, 2002 and September 26, 2003.  However, the 
report of his most recent VA examination of record, dated 
June 2001, does not include findings stated in terms that are 
consistent with the current revised rating criteria, nor did 
the examiner adequately address functional loss due to pain 
pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).  To evaluate 
the case properly, it is essential to have current medical 
findings that relate to the specific criteria in the 
applicable diagnostic codes.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

Furthermore, the veteran's HNP of his lumbosacral spine has 
not yet been rated under the most recent revisions of the 
rating code by the agency of original jurisdiction.  Although 
in a February 2003 Supplemental Statement of the Case, the 
veteran was furnished with notice of the pertinent revisions 
to the rating code that were implemented on September 23, 
2002, the claims file does not show that he ever received 
notice of the rating code revisions that were promulgated on 
September 26, 2003, nor that his HNP was ever rated under 
these revised criteria.  This matter must be addressed by the 
RO in the first instance to avoid prejudicing the veteran's 
claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  For 
this reason, the claim must be remanded to the AMC for a VA 
examination and for rectification of the aforementioned 
procedural problems.

The Board notes that during the veteran's videoconference 
hearing in August 2003 before the undersigned Acting Veterans 
Law Judge, he reported that he received Social Security 
Administration (SSA) disability benefits for his low back 
disability.  He also reported that he received treatment for 
his low back disability at the New Orleans VA Medical Center 
(VAMC) in August 2003 and that he was also admitted to the 
VAMC emergency room for unspecified treatment on an 
unspecified date.  The claims file does not currently include 
the medical and administrative records pertinent to his claim 
for SSA disability benefits, nor any VA medical records more 
recent than 2002.  As these records are relevant to the 
increased rating and TDIU claims on appeal, the case should 
be remanded to the AMC so that they may be obtained and 
associated with the evidence.  [VA's statutory duty to assist 
a claimant in developing the facts pertinent to his claim 
includes a duty to obtain SSA records (see Murincsak v. 
Derwinski, 2 Vet. App. 363, 371 (1992)) and searching for 
records in VA's possession (see Jolley v. Derwinski, 1 Vet. 
App. 37, 40 (1990).]

The veteran's claim for a TDIU is inextricably intertwined 
with the outcome of the claim for an increased rating for 
HNP; therefore, appellate adjudication of the TDIU claim will 
be held in abeyance pending the development of the increased 
rating issue.
 
The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

In view of the foregoing discussion, the case is REMANDED to 
the AMC for the following actions:

1.  The AMC should contact the veteran 
and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his service-connected HNP 
of the lumbosacral spine.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  

All identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
AMC should obtain any outstanding VA 
treatment reports.  These records should 
include, but are not limited to, those 
medical reports that pertain to the 
veteran's treatment for his low back 
disability at the New Orleans VA Medical 
Center in August 2003.   

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  The AMC should contact the SSA and 
request that it provide VA with copies of 
the veteran's medical and administrative 
records pertaining to his claim for SSA 
disability benefits.

3.  If the AMC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).

4.  The AMC should arrange for the 
veteran to undergo the appropriate VA 
examination for spine disorders for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected HNP of the lumbosacral 
spine.

The claims file, copies of 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2003), copies of 
the previous and amended criteria for 
rating spine disabilities under 
38 C.F.R. § 4.71a (as implemented on 
September 23, 2002 and September 26, 
2003), and a separate copy of this 
remand must be made available to and 
reviewed by the examiner(s) prior and 
pursuant to the examination(s).  

The examiner(s) must annotate the 
examination report(s) that the claims 
file was, in fact, made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.  

It is requested that the examiner 
address the previous and revised 
criteria for rating disabilities of the 
lumbosacral spine, as well as the 
following medical issues:

(a.)  State, in degrees, the exact 
forward flexion of the veteran's 
thoracolumbar spine.

(b.)  State, in degrees, the combined 
range of motion of the thoracolumbar 
spine.  (The combined range of motion 
refers to the sum of the range of 
motion in degrees on all axis of 
movement: forward flexion, extension, 
left and right lateral flexion, and 
left and right rotation.)

(c.)  State whether the back 
disability results in muscle spasm or 
guarding severe enough to result in 
an abnormal gait or abnormal spinal 
contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

(d.)  State whether the veteran has 
ankylosis of the entire thoracolumbar 
spine.

(e.)  If the response to item (d.), 
above, is yes, answer the following 
questions:
[1]  Is the thoracolumbar spine 
fixed in flexion or extension?

[2]  Does the ankylosis result in 
one or more of the following: 
difficulty walking because of a 
limited line of vision; breathing 
limited to diaphragmatic 
respiration; gastrointestinal 
symptoms due to pressure of the 
costal margin on the abdomen; 
dyspnia or dysphagia; 
atlantoaxial subluxation or 
dislocation; or neurologic 
symptoms due to nerve root 
stretching?

(f.)  Does the service-connected HNP 
of the lumbosacral spine involve only 
the nerves, or does it also involve 
the muscles and joint structure?

(g.)  Does the service-connected HNP 
of the lumbosacral spine cause 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiners comment on 
the severity of these manifestations 
on the ability of the appellant to 
perform average employment in a civil 
occupation?  

If the severity of these 
manifestations cannot be quantified, 
the examiner should so indicate.

(h.)  With respect to the subjective 
complaints of pain, the examiner is 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence 
and degree of, or absence of, muscle 
atrophy attributable to the service-
connected HNP of the lumbosacral 
spine, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the HNP of 
the lumbosacral spine, or the presence 
or absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the service-
connected HNP of the lumbosacral 
spine.

(i.)  The examiner is also requested 
to comment upon whether or not there 
are any other medical or other 
problems that have an impact on the 
functional capacity affected by the 
service-connected HNP of the 
lumbosacral spine, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) 
creates functional impairment that may 
be dissociated from the impairment 
caused by the service-connected HNP of 
the lumbosacral spine.  If the 
functional impairment created by the 
nonservice-connected problem(s) cannot 
be dissociated, the examiner should so 
indicate.

(j.)  The examiner should address the 
question of whether there are 
incapacitating episodes of elevated 
symptomatology associated with the 
veteran's service-connected HNP of the 
lumbosacral spine and, if so, the 
examiner should make the following 
determinations: 

[1]  Is the veteran's HNP of the 
lumbosacral spine manifested by 
incapacitating episodes having a 
total duration of at least one 
week but less than 2 weeks during 
the previous 12 months?

[2]  Is the veteran's HNP of the 
lumbosacral spine manifested by 
incapacitating episodes having a 
total duration of at least 2 
weeks but less than 4 weeks 
during the previous 12 months?

[3]  Is the veteran's HNP of the 
lumbosacral spine manifested by 
incapacitating episodes having a 
total duration of at least 4 
weeks but less than 6 weeks 
during the previous 12 months?

[4]  Is the veteran's HNP of the 
lumbosacral spine manifested by 
incapacitating episodes having a 
total duration of at least 6 
weeks during the previous 12 
months?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale, and address the 38 C.F.R. 
§ 4.40, 4.45, 4.59, and the previous and 
amended criteria for rating disabilities 
of the lumbosacral spine pursuant to 
38 C.F.R. § 4.71a.

5.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC should 
readjudicate the claims of entitlement to 
an evaluation in excess of 40 percent for 
HNP of the lumbosacral spine and 
entitlement to a TDIU.  In so doing, the 
AMC should document its consideration of 
the applicability of 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, (previous and amended 
criteria) with respect to the increased 
rating issue.

7.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the AMC should issue a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable law and 
regulations pertinent to the claims 
currently on appeal.  A reasonable 
period of time for a response should be 
afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review, 
if in order.  By this remand, the Board 
intimates no opinion as to any final 
outcome warranted.  No action is 
required of the veteran until he is 
notified by the AMC; however, the 
veteran is hereby notified that failure 
to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim for an increased evaluation, and 
may result in a denial.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	D. P. HAVELKA
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


